

116 HR 5802 IH: TSA Child Care Availability and Resources for Employees Act
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5802IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Correa (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require an assessment of the policies, procedures, and practices of the Transportation Security
			 Administration regarding Administration personnel who are parents or
			 guardians of a dependent minor with child care needs or who are expectant
			 parents or guardians of a dependent minor with child care needs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the TSA Child Care Availability and Resources for Employees Act or the TSA Child CARE Act. 2.TSA child care availability assessment (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (TSA) shall commission an assessment of the policies, procedures, and practices of the Administration regarding Administration personnel who are parents or guardians of a dependent minor with child care needs or who are expectant parents or guardians of a dependent minor with child care needs. Such assessment shall also examine any impact on recruitment, retention, and career advancement of such policies, procedures, and practices. Such assessment shall be conducted by a federally funded research and development center established pursuant to section 305 of the Homeland Security Act of 2002 (6 U.S.C. 185) or a national academy or laboratory with appropriate expertise, as determined by the Administrator.
 (b)ContentsThe assessment required under subsection (a) shall include the following: (1)An assessment of the impacts of TSA policies, procedures, and practices that relate to the following:
 (A)Job requirements. (B)Personnel management.
 (C)Shift scheduling practices. (2)An assessment of whether TSA provides adequate breaks for expectant mothers.
 (3)An assessment of the efficacy of policies for Administration personnel who are lactating mothers. (4)The feasibility of enhancing the availability of child care facilities and services for such personnel, including by providing needs-based subsidies and through collaboration with collocated Federal, State, or local agencies or businesses.
 (5)Recommendations for improving such policies, procedures, and practices regarding such personnel who are parents or guardians of a dependent minor with child care needs or who are expectant parents or guardians of a dependent minor with child care needs.
 (c)ConsultationThe entity conducting the assessment required under subsection (a) shall consult with appropriate stakeholders, including labor organizations (including the labor organization representing security screening personnel), airport operators, air carriers, and other aviation industry stakeholders.
 (d)Submission to CongressNot later than 90 days after the completion of the assessment required under subsection (a), the Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate such assessment, together with a plan for responding to such assessment, including timelines for implementing any recommendations included therein.
			